Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2017/0294821) in view of Bodor et al. (9,572,552).
Regarding claim 1, Shimizu et al. shows a co-packaged electric motor and motor drive, comprising:
the electric motor comprising a stator (31), a rotor (32) and a first housing (60) enclosing the stator and the rotor;
the motor drive comprising a plurality of solid state switches (Fig. 1) converting electrical input power to electrical output power;
a first conductor (11) supplying the electrical input power to the motor drive;
a second conductor (right portions of 51, 52, 53) connecting the electrical output power to the stator.
Shimizu et al. does not show a thermoelectric cooler disposed between the motor drive and the electric motor, a hot side of the thermoelectric cooler being in thermal communication with the housing of the electric motor, and a cold side of the thermoelectric cooler being in thermal communication with the plurality of solid state switches.
Bodor et al. shows a thermoelectric cooler (22), a hot side (22a) of the thermoelectric cooler being in thermal communication with the housing (12), and a cold side (22b) of the thermoelectric cooler being in thermal communication with the plurality of solid state switches (9) for the purpose of reducing heat.
	Since Shimizu et al. and Bodor et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a thermoelectric cooler as taught by Bodor et al. for the purpose discussed above.
Regarding claim 3, Shimizu et al. also shows a second housing (62) enclosing the motor drive, the first and second housings (60, 62) being attached together (Fig. 3).

Regarding claim 13, Bodor et al. also shows wherein the hot side of the thermoelectric cooler contacts the housing (12).
Regarding claim 14, Shimizu et al. also shows wherein the first housing is made of a thermally conductive material (60, aluminum).
Regarding claim 15, Bodor et al. also shows wherein the housing (12) comprises cooling fins (16).
Regarding claim 16, Bodor et al. also shows wherein the cold side (22b) of the thermoelectric cooler contacts a base plate or substrate of the plurality of solid state switches (9).
Regarding claim 18, Shimizu et al. also shows a second housing (62) enclosing the motor drive, the first and second housings being attached together and Bodor et al. also shows the hot side of the thermoelectric cooler contacts the housing (12) , and the cold side of the thermoelectric cooler contacts a base plate or substrate of the plurality of solid state switches (9).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. in view of Bodor et al. as applied to claim 1 above and further in view of Miyama et al. (2014/0232217).
Regarding claim 2, the machine of Shimizu et al. modified by Bodor et al. includes all of the limitations of the claimed invention except for wherein the plurality of solid state switches comprises gallium nitride or silicon carbide switches.
Miyama et al. uses silicon carbine for the purpose of providing highly heat-resistant elements.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use silicon carbine as taught by Miyama et al. for the purpose discussed above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. in view of Bodor et al. as applied to claim 1 above and further in view of Matsuo (2013/0049495).
Regarding claim 10, the machine of Shimizu et al. modified by Bodor et al. includes all of the limitations of the claimed invention except for wherein the second housing comprises a first opening through which the first conductor passes.
Matsuo shows wherein the second housing comprises a first opening (28) through which the first conductor passes for the purpose of providing electric power to the motor.
	Since Shimizu et al., Bodor et al. and Matsuo are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a first opening as taught by Matsuo for the purpose discussed above.
Allowable Subject Matter
Claims 5-9, 11, 12, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the co-packaged electric motor and motor drive, wherein the motor drive comprises a second controller enclosed within the second housing to regulate a voltage supplied to power the thermoelectric cooler as recited in claim 5; wherein the thermoelectric cooler defines two or more walls of the second housing, the hot side of the thermoelectric cooler thereby being at least partially exposed to an exterior environment as recited in claim 7, wherein the first opening extends through the thermoelectric cooler, the first opening thereby circumscribing the first conductor as recited in claim 11, wherein the thermoelectric cooler comprises a second opening through which the second conductor passes, the second opening thereby circumscribing the second conductor as recited in claim 12. wherein the cold side of the thermoelectric cooler contacts two opposing sides of the plurality of solid state switches as recited in claim 17, wherein the second housing comprises a first opening through which the first conductor passes, the motor drive comprises a first controller enclosed within the second housing to open and close the plurality of solid state switches to convert the electrical input power to the electrical output power, and the motor drive comprises a second controller enclosed within the second housing to regulate a voltage supplied to power the thermoelectric cooler as recited in claim 19.  Claims 6, 8, 9, and 20 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



3/12/2021
/DANG D LE/Primary Examiner, Art Unit 2834